[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE AMENDED COMPLAINT
For all the reasons set forth in this court's Memorandum of Decision, dated February 26 1998, the defendant's Motion to Strike and Dismiss the Second Amended Complaint, dated May 1, 1998, is denied.
The court finds that the subject lease, attached as Exhibit A to plaintiff's second amended Complaint, does not contain the specific language required to establish a right in the tenant to perpetual renewal of the lease. Accordingly, the Notice to Quit, based upon a lapse of time, was sufficient to terminate the defendant's lease, and defendant's Motion to Dismiss the entire Second Amended Complaint for lack of jurisdiction is denied. Defendant's Motion to Strike the second amended Complaint is also denied because the Notice to Quit and the Complaint are legally sufficient to state a claim upon which relief can be granted.
Rogers, J.